DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/21 has been entered.
Claims 1-11, 14-17, 19-76 have been cancelled.  Claims 12-13, 18 are pending.  Claim 12 has been amended.  Claims 12-13, 18 are examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and modified below as a result of the new claim amendments.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 12-13, 18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. 
Lederman et al. teaches a method of treating Generalized Anxiety Disorder in a human in need thereof by administering cyclobenzaprine (claim 1) in an amount of 2.5 mg or less per day (claim 5).  A symptom of Generalized Anxiety Disorder is anxiety (claim 3).  A second therapeutic agent may also be administered (claim 10).  Oral administration via a tablet or capsule is taught (claims 20-21).
However, Lederman et al. does not teach prazosin.
Abrams et al. teach that prazosin is a well-known anti-anxiety agent (Table on page 17).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have combined prazosin, as taught by Abrams et al., with cyclobenzaprine, as taught by Lederman et al., in the method of treating anxiety in a human.
A person of ordinary skill in the art would have been motivated to combine prazosin and cyclobenzaprine because both are individually known to treat anxiety.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully treating anxiety in a human by administering cyclobenzaprine and prazosin because of the therapeutically additive effect of combining two known active agents for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 12-13, 18 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 26 and 28 of copending Application No. 16/215,952 ) in view of Abrams et al. (US Patent Application 2009/0069267 A1).  
The referenced claims recite a pharmaceutical composition comprising cyclobenzaprine in combination with an anti-anxiety agent, wherein the cyclobenzaprine is in an amount of 2.8 mg.
However, the referenced claims do not teach prazosin.
Abrams et al. teach that prazosin is a well-known anti-anxiety agent (Table on page 17).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have used prazosin, as taught by Abrams et al., for the anti-anxiety agent in the pharmaceutical composition comprising  cyclobenzaprine.
A person of ordinary skill in the art would have been motivated to use prazosin for the anti-anxiety agent because Abrams et al. clearly teach that prazosin is a well-known anti-anxiety drug, therefore meeting the functional definition as required by the referenced claims.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Examiner acknowledges Applicant’s request that the double patenting rejection(s) be held in abeyance until allowable subject matter is identified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


The instant claims are drawn to a pharmaceutical composition comprising cyclobenzaprine in combination with an alpha-1-adrenegic receptor antagonist, for example prazosin.
Lederman et al. teaches a method of treating Generalized Anxiety Disorder in a human in need thereof by administering cyclobenzaprine (claim 1) in an amount of 2.5 mg or less per day (claim 5).  A symptom of Generalized Anxiety Disorder is anxiety (claim 3).  A second therapeutic agent may also be administered (claim 10).  Oral administration via a tablet or capsule is taught (claims 20-21).
However, Lederman et al. does not teach prazosin.
Abrams et al. teach that prazosin is a well-known anti-anxiety agent (Table on page 17).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to have combined prazosin, as taught by Abrams et al., with cyclobenzaprine, as taught by Lederman et al., in the method of treating anxiety in a human.
A person of ordinary skill in the art would have been motivated to combine prazosin and cyclobenzaprine because both are individually known to treat anxiety.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of successfully treating anxiety in a human by administering cyclobenzaprine and prazosin 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Response to Arguments
Applicant argues that Lederman does not teach or suggest using its cyclobenzaprine composition with an alpha-1-adrenergic receptor antagonist.  
This is not persuasive because Applicant has misunderstood the formulation of the obviousness rejection.  The Lederman reference was never meant to teach the claimed combination of cyclobenzaprine and alpha-1-adrenergic receptor antagonist.  Applicant is reminded that the secondary reference, Abrams, was used to teach the alpha-1-adrenergic receptor antagonist, prazosin.
	In response to applicant’s arguments against the references, one cannot show nonobviousness by attacking references individually where the rejections are based on the combination of references.  See In re Keller, 642 F. 2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues that the skilled worker would not be motivated to combine Abrams with Lederman because Abrams teaches away from the use of the claimed oral administration.  

Regardless, the instant claims are drawn to a pharmaceutical composition and not to methods of administering.  In fact, the limitations drawn to “administered orally” refer to an intended use or preamble of a composition claim, therefore given little patentable weight.
	It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.

This is not persuasive because the motivation to select prazosin from a list of 118 active agents is because of the fact that it is a well-known anti-anxiety agent.  Therefore, it would be obvious to one of ordinary skill in the art to combine prazosin and cyclobenzaprine because of the therapeutically additive effect of combining two known anti-anxiety agents for the same purpose.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627